Citation Nr: 0105371	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  98-03 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the back and legs with bowel and 
bladder incontinence as the result of treatment provided by 
the Department of Veterans Affairs beginning in August 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1959 and from July 1960 to March 1963.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's low back and left leg pain, as well as his 
urinary and bowel incontinence were permanently worsened 
after his August 30, 1996 VA surgery; however, these were 
necessary consequences of his surgery.

3.  There is no additional disability associated with any 
delay in VA's initiation of physical therapy in October 1996 
after the veteran's August 30, 1996 surgery.

4.  No complex or controversial medical question has been 
presented in this case.


CONCLUSIONS OF LAW

1.  The criteria for the award of compensation for additional 
disability of low back and leg pain, urinary and bowel 
incontinence as if it were a service connected disability 
have not been met.  38 U.S.C.A. § 1151(West 1991); 38 C.F.R. 
§ 3.358 (1999).

2.  An opinion from an independent medical expert is not 
warranted. 38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 
20.901, 20.902 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has additional disability due to 
an August 30, 1996, surgery performed by VA and due to 
allegedly delayed VA physical therapy treatment.  He 
specifically alleges that he has increased low back and left 
leg pain, and increased urinary and bowel incontinence as a 
result of his VA treatment.  His representative contends that 
he should be provided an independent medical expert opinion.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to this issue, that VA has 
given the veteran adequate notice regarding the evidence 
necessary to substantiate his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Factual Background

VA treatment records prior to the August 1996 surgery 
indicate that the veteran had a long history of low back pain 
and radicular left leg pain with occasional urinary and bowel 
incontinence.  Just a few months prior to his surgery, he 
reported an increase in his bowel incontinence.  

An August 29, 1996, VA progress note shows the veteran's 20 
year history of low back pain that had become worse and was 
constant, as well as bilateral leg pain and a two-year 
history of urinary incontinence and occasional stool spotting 
which had recently worsened.  The physician writing the note 
indicated that the veteran's problem was discussed with him 
in detail and that he understood that VA could not guarantee 
reversal of his complaints.  He was also apprised of the 
risks associated with the surgery, including:  death, 
bowel/bladder paralysis, worsening of pain, infection and 
hemorrhages.  The physician indicated that the veteran's 
questions were answered and that he wished to proceed with 
the surgery.  The August 30, 1996, VA surgery report shows 
that he underwent lumbar laminectomies at the L2/3 and L4/5 
levels as well as a medial facetectomy at the L2/3 level with 
removal of spinal lamina and facectomy and low back disc 
surgery.  The veteran reportedly tolerated the procedure 
well.  

The veteran's September 1996 discharge summary indicates that 
he was to follow-up with neurosurgery outpatient clinic in 
one to two weeks for suture removal.  He was prescribed 
Percocet and Ibuprofen at the time of his discharge.  

An October 16, 1996, VA physical therapy progress note 
indicates that the veteran was instructed on the appropriate 
use of a 4-wheeled walker that was to be sent to his home 
when a new one was received in stock.  A November 14, 1996, 
physical therapy progress note shows that the veteran was 
followed up for low back pain and left leg pain.  At that 
time he reported his left leg pain was worse and that he had 
been doing exercises several times a day.  Several mechanical 
procedures attempted by physical therapy only increased his 
left leg pain.  He was to continue specific exercises if 
there was no increase in his peripheral symptoms.  Subsequent 
treatment records show that his symptoms initially improved 
after his surgery, but within 3 to 4 months he reported 
increased pain and more frequent urinary and bowel 
incontinence.  A February 1997 physical therapy progress note 
indicates that the veteran's low back pain and left leg pain 
did not respond significantly to a TENS unit or exercise.  A 
March 1997 progress note shows a diagnosis of low back 
syndrome.

In an April 1997 opinion, a VA neurologist opined that the 
veteran's back and leg pain were not considered necessary 
consequences of his surgery.  The neurologist further opined 
that, although physical therapy is frequently started at an 
earlier stage than the veteran's, there was not an extreme 
delay in the start of his therapy.  Moreover, it would be 
difficult to establish a causal relationship between the 
start of his physical therapy and the formation of scar 
tissue because the formation of scar tissue was well known an 
unpredictable and idiosyncratic process.  The neurologist was 
unable to comment on the level of the veteran's disability 
just prior to his surgery because those medical records had 
not been provided.

Another VA neurologist, in a subsequent July 1997 opinion, 
concluded that the veteran's condition after surgery worsened 
and that it was likely a consequence of scar tissue impinging 
upon the lumbar nerves.  The neurologist believed this to be 
a necessary consequence of the surgery.  He also opined that 
the delay in physical therapy was not responsible for 
increased pain in the left leg.  The neurologist's opinion 
was based on the veteran's history and a review of his 
medical records.

During his May 1998 personal hearing, the veteran testified 
that his back and left leg pain was approximately a 6 on a 
scale of 1 to 10 (with 10 being the worst) prior to his 
August 1996 surgery.  Immediately following his recuperation 
from surgery, his pain was decreased to about 3; however, 
within three months of the surgery his back and leg pain had 
increased to 8-10.  The veteran further testified that the 
night before his surgery a physician told him that his bowel 
incontinence and left leg pain would be resolved by the 
surgery, but that is was uncertain whether anything could be 
done regarding his bladder incontinence.  The veteran's wife 
also testified that she was present at the time and that the 
doctor guaranteed that the surgery would take care of 
everything.  After his surgery, the veteran was not initially 
aware of bowel incontinence because he was taking Percocet at 
the time and was constipated.  He first noticed bowel 
incontinence in December 1997 and has since had problems with 
incontinence two to three times a week.  He believed his 
sphincter control was worse after his surgery.  He also 
described muscle spasms in his back and shooting pain down 
his leg.  The veteran further testified that he did not begin 
physical therapy until the January following his surgery.  He 
stated that a VA physical therapist told him that his 
condition was worse because his therapy was not started early 
enough.  Initially, she agreed to give him a statement to 
that effect but later refused.  The veteran stated that he 
had never fallen before his surgery, but fell frequently 
since that time.  

Michael D. Nelson, D.C., in a June 1998 letter, notes that 
the veteran was his patient prior to his August 1996 surgery 
until October 1996.  On October 10, 1996, Dr. Nelson saw the 
veteran for complaints of moderate to severe back pain and 
radicular left leg pain and nausea.  The veteran told Dr. 
Nelson that he had received no follow-up care instructions at 
the VA hospital.  The chiropractor noted that the veteran's 
surgical site was inflamed and reddened and that his surgical 
clips were still in place.  The veteran stated that he had 
been given no instructions regarding the removal of the 
clips.  Dr. Nelson confirmed this with subsequent calls to 
the VA hospital and that the veteran had not been issued pain 
medication or begun any movement therapy.  Afterwards, the 
veteran's sutures were removed at VA.  Dr. Nelson noted that 
further care for therapy and range of motion improvement were 
apparently not employed until November 14, 1996.  He opined 
that this further explained the poor surgical outcome of the 
veteran's condition and that, had motion work and therapy 
been employed sooner, his prognosis would have improved 
significantly.

Analysis

38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(b),(c). 

The appellant is not required to show fault or negligence in 
medical treatment.  Essentially, the Supreme Court found that 
the statutory language of 38 U.S.C.A. § 1151 simply requires 
a causal connection between VA medical treatment and 
additional disability but that not every additional 
disability is compensable.  Brown v. Gardner, 115 S.Ct. 552 
(1994).

The Board notes that effective October 1, 1997, 38 U.S.C.A. § 
1151 was amended such that VA negligence would generally have 
to be shown for a claimant to obtain compensation under the 
statute.  This amendment, however, does not apply to cases 
filed prior to the effective date.  Pub. L. No. 104- 204, § 
422(a)-(c) (1996).  The amended statute is less favorable to 
the veteran's claim; however, since his claim was filed prior 
to October 1, 1997 (the claim was filed in December 1996), it 
will be decided under the law as it existed prior to the 
amendment.  See VAOPGCPREC 40-97.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  

After reviewing the evidence of record, the Board finds that 
all the medical opinions of record indicate that the veteran 
suffered an increase in low back and left leg pain and in his 
urinary and bowel incontinence subsequent to his August 30, 
1996, VA surgery.  The Board further finds that the 
preponderance of the evidence shows that the veteran's 
additional disability was a necessary consequence of his 
surgery.  In reaching this conclusion, the Board finds most 
probative the treatment records contemporaneous to the 
veteran's surgery and the July 1997 VA neurologist's opinion.  
The August 29, 1996, progress note, which shows the veteran 
was advised of all the risks associated with his surgery, 
including worsening pain and bowel and bladder paralysis, 
before electing to proceed with the surgery is more probative 
than his and his wife's more remote recollections of the 
consultation.  The Board also finds the July 1997 
neurologist's opinion more probative that the earlier April 
1997 opinion because it was based on a review of all the 
veteran's medical records, which the earlier opinion noted 
had not been provided at the time.  Finally, in assessing the 
probative value of Dr. Nelson's June 1998 opinion, the Board 
initially notes that both VA neurologists' opined that any 
delay in starting physical therapy was not responsible for 
any of the veteran's increased pain.  Moreover, it is clear 
that Dr. Nelson relied solely on a history as related to him 
by the veteran.  In this regard, the Board notes that the 
chiropractor stated that the veteran was not provided pain 
medications or scheduled for suture removal following his 
surgery.  The September discharge summary showing discharge 
medications of Percocet and Ibuprofen and a note to return in 
one to two weeks for suture removal clearly contradicts this 
statement.  Moreover, the chiropractor believed the veteran's 
physical therapy did not begin until November, when the 
treatment records indicate the veteran was first seen in 
October 1996.  Therefore, the Board finds Dr. Nelson's 
opinion less probative as it is based on erroneous 
information.  Accordingly, the claim for compensation 
pursuant to 38 U.S.C.A. § 1151, for additional disability of 
low back and left leg pain and urinary and bowel incontinence 
due to VA surgery and treatment beginning August 30, 1996, is 
denied.  

The veteran's representative requested an independent medical 
expert opinion.  Although the Board may obtain an advisory 
medical opinion from an independent medical expert, see 38 
U.S.C.A. § 7109; 38 C.F.R. § 20.901(d) (2000), the necessity 
of obtaining such an opinion is left to the discretion of the 
Board.  Bielby v. Brown, 7 Vet. App. 260, 269 (1994). The 
Board finds that such an opinion is not warranted as adequate 
expert opinions have been obtained and there remains no 
medical complex or controversial issues, for the reasons 
described above.  38 C.F.R. § 20.901(d).


ORDER

The veteran's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, for additional 
disability of low back and left leg pain, and urinary and 
bowel incontinence, is denied.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 

